Citation Nr: 1800008	
Decision Date: 01/02/18    Archive Date: 01/19/18

DOCKET NO.  14-09 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial, compensable rating for residual scar, left wrist ganglion cyst excision.

2.  Entitlement to an initial, compensable rating for migraine headaches.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for status post septoplasty.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to January 2011.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that at this time a portion of the Veteran's claims file is contained in Virtual VA only.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Increased Rating Claims

The Veteran last received a VA examination in October 2010.  The Veteran's representative has noted this fact and requested new examinations be conducted to determine the current severity of the left wrist scar and migraines.  The Board agrees the 2010 exam is "stale" and new VA examinations are necessary to determine the present severity of the service-connected left wrist scar and migraines.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board also notes that evidence of record suggests the migraine disability has worsened, as the Veteran has reported hospitalization and missed work due to migraines.  The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As such, the claims must be remanded for new exams to be conducted as to the increased rating claims.

Service Connection Claims

A general VA examination was conducted in October 2010.  No pathology was found as to the right shoulder or right knee, and no residuals were found as to the septoplasty.  The Veteran's STRs include diagnosis of right shoulder arthritis, and record that the Veteran was treated with right knee surgery and septoplasty during active duty.  The Veteran, notably in his October 2011 Notice of Disagreement, stated that he was dissatisfied with the VA examination and felt it was not thorough.  He stated that he experiences pain in the right knee and pain and limited range of motion in the right shoulder.  In regard to the septoplasty, the Veteran stated that he currently has breathing problems as a result of the procedure.  A private examiner in September 2011 noted right knee pain, but did not conduct a thorough examination with diagnostic testing.  In light of the evidence of record questioning the results of the October 2010 VA examination and the STRs, the Board finds new VA examinations warranted as to the nature and etiology of the claimed right shoulder, right knee, and residuals of septoplasty disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA clinical records and give the Veteran the opportunity to identify any private treatment records for association with the claims file.  All records/responses received must be associated with the claims file.  

2.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected (a)  residual scar, left wrist ganglion cyst excision and 
(b) migraines.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All Virtual VA documents must be reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disabilities on appeal.

The examiner should address functional impairment, to include employability.

3.  Schedule the Veteran for a VA examination with an appropriate medical professional for an opinion as to the nature and etiology of the claimed (a) right shoulder, 
(b) right knee, and (c) residuals of septoplasty.  The entire electronic claims file must be reviewed by the examiner.  
All Virtual VA documents must be reviewed.

The examiner is asked to address:

(a)  Please determine any diagnoses as to the claimed right shoulder, right knee, and residuals of septoplasty disabilities.

(b)  Please determine whether it at least as likely as not (50 percent or greater probability) that any right shoulder, right knee, and residuals of septoplasty disabilities were incurred in, caused or aggravated by the Veteran's service.

(c)  The examiner should consider the Veteran's STRs and lay statements, as detailed above.

If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

4.  Readjudicate the Veteran's claims of increased rating of left wrist scar and headaches, and service connection of right shoulder, right knee, and residuals of septoplasty.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




